     J. Daniel Weidner (admitted pro hac vice)
 1   Daniel.weidner@koleyjessen.com
     KOLEY JESSEN P.C., L.L.O.
 2   1125 South 103rd Street, Suite 800
     Omaha, NE 68124
 3   Telephone: 402.390.9500
     and
 4   DAVID A. YUDELSON (SBN 325316)
     dyudelson@constangy.com
 5
     CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
 6   2029 Century Park East, Suite 1100
     Los Angeles, CA 90067
 7   Telephone: 310.909.7775
 8   Attorneys for Defendants
 9   WILSON OVS ACQUISITION CORP.

10
                                   UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13
     THE MELVIN DUANE ROUSH                            Case No. 2:19-cv-02479-TLN-DB
14   REVOCABLE TRUST DATED JANUARY 7,
     2003,                                             [Removal from Superior Court of California,
15
                                                       Sacramento County Case No. 34-2019-00267485]
16                  Plaintiff,
                                                       ORDER GRANTING STIPULATION
17          vs.                                        RESOLVING DEFENDANTS’ MOTION TO
                                                       JOIN REQUIRED PARTIES
18   WILSON OVS ACQUISITION CORP., a
     Delaware corporation; and DOES 1 - 50,
19
     inclusive,
20
                    Defendants.
21

22          This matter comes before the Court on the parties Stipulation to Resolve Defendants’ Motion
23
     to Join Required Parties. The Court has reviewed the Stipulation and finds good cause to enter an order
24
     providing the relief requested by the parties. Accordingly, the Court orders as follows:
25
            1.      Plaintiff shall file an Amended Complaint substituting Craig Dunn and John Rau in
26
     their capacities as Trustees of the Melvin Duane Roush Revocable Trust as plaintiffs in this matter
27

28   within twenty-one (21) days from the date of the Court’s Order.
                                     1
         ORDER GRANTING STIPULATION RESOLVING DEFENDANTS’ MOTION
                         TO JOIN REQUIRED PARTIES
           2.     Defendant shall have twenty-one (21) days from the date Plaintiff(s) file an Amended
 1

 2   Complaint to file an amended Answer and Counterclaim.

 3         Dated this 29th day of January, 2020.

 4

 5                                                           Troy L. Nunley
 6                                                           United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                    2
        ORDER GRANTING STIPULATION RESOLVING DEFENDANTS’ MOTION
                        TO JOIN REQUIRED PARTIES
